Citation Nr: 0106270	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
August 1967.

The issue on appeal arises from a June 1999 RO rating 
decision, which denied an increase in a noncompensable rating 
for schizophrenia.  By a July 1999 rating decision, the RO 
increased the rating to 20 percent (determining that 
schizophrenia was currently 50 percent disabling, and 
subtracting 30 percent for the preservice level of the 
disability).  The veteran continues to appeal for a higher 
rating.


FINDINGS OF FACT

1.  Service connection is in effect for schizophrenia, on the 
basis that it preexisted service but was aggravated therein.

2.  At the time of the veteran's entrance into service, his 
schizophrenia resulted in definite impairment of social and 
industrial adaptability.

3.  The veteran's schizophrenia is currently productive of no 
more than some occupational and social impairment with 
reduced reliability and productivity due to various symptoms


CONCLUSION OF LAW

Schizophrenia is currently 50 percent disabling, but from 
this there must be deducted a 30 percent rating for the 
preservice level of disability, resulting in a net 
compensation rating of 20 percent for the disorder.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.322, 
4.22 (1967 and 2000); 38 C.F.R. § 4.132, Diagnostic Code 9204 
(1967); 38 C.F.R. § 4.130, Diagnostic Code 9204 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service in the Air Force from July 
1966 to August 1967.

At the time of his May 1966 enlistment examination, the 
veteran denied any history of psychiatric problems, and the 
psychiatric examination was normal.  The veteran commenced 
active duty in late July 1966.  In early August 1966, he was 
seen at an emergency room and stated he "can't make it" in 
the service and that he wanted to leave.  He reported that he 
had previously been under psychiatric observation and care, 
and had been prescribed medication.  He said he had been in a 
near altercation with another soldier in the barracks, and he 
suspected that a sergeant "has it in for me."  The 
impression was mild personality disorder.  The veteran 
continued to receive outpatient treatment for various 
psychiatric symptoms in October and December of 1966, and he 
again reported preservice problems.

During a consultation examination in December 1966, it was 
noted that the veteran had experienced social, academic, and 
athletic failures in school, and had seen a psychiatrist the 
prior April 1966 (before service) at his father's request.  
Hospitalization was reportedly considered at that time but 
the veteran refused to agree to this.  When the veteran 
decided to go into the service, his doctor reportedly advised 
against it, but the veteran enlisted anyway.  It was noted 
the veteran had not mentioned his previous psychiatric 
problems at the time that he entered service.  At the time of 
the consultation, the veteran described marked homesickness 
and being upset.  He was particular disturbed by the fact 
that he had been assigned to a base which was very far from 
his home state.  The veteran also reported feeling like a 
complete failure at everything.  The examiner noted that 
there was no evidence of psychosis, and that the veteran's 
mental capacity was low average at best.  The veteran was 
described as being a somewhat homely individual with marked 
inferiority feelings about himself.  He had thoughts about 
killing himself, but had made no attempts to actualize these 
thoughts.  The veteran was diagnosed as having a chronic, 
severe, emotionally unstable personality.  It was recommended 
that he be discharged administratively from the service.  The 
examiner also concluded that the veteran was in need of 
continued psychiatric treatment. 

In January 1967, the veteran was hospitalized following a 
suicide attempt in which he slashed a wrist.  He also 
reportedly considered suicide shortly before this incident.  
The veteran described having emotional problems since 
childhood, and a continuing rivalry with a brother who was 
much more athletically gifted.  He reported how upon service 
entrance he had told his fellow soldiers that he had turned 
down a basketball scholarship to play at UCLA in order to 
enlist.  When his lack of skills were subsequently observed 
while playing basketball, he became the butt of jokes.  The 
veteran displayed a great deal of hostility towards many of 
the people with whom he worked, in that he felt that they 
were constantly try to use him, and were writing "psycho" 
and "nut" on his belongings.  The veteran also discussed 
his desire to obtain a rifle and kill some people, and that 
this would be one way for him to make his mark in life.  The 
veteran was hospitalized for 66 days and treated with Valium.  
The final diagnosis at the time of the March 1967 hospital 
discharge was paranoid schizophrenia.  

During the above hospitalization, military authorities 
received a February 1967 letter from a psychiatrist who had 
treated the veteran before service, together with a copy of 
an April 1966 letter which the psychiatrist had sent to 
another physician.  These letters indicate that before 
service, from March to July 1966, the veteran was seen six 
times for psychiatric treatment (the last was the day before 
he entered active duty).  When the veteran first saw the 
psychiatrist, he spoke under great pressure, expressed 
hostility towards members of his family and to teachers of 
the school that he was attending, with homicidal coloring.  
There was loosening of association, inappropriate affect, and 
ideas of reference present.  The veteran was placed on 
medication, including Prolixin, Artane, and Tofranil.  The 
psychiatrist noted that there had been satisfactory clinical 
improvement, but it was evident that the veteran's adjustment 
was marginal, and that it would be necessary for him to 
continue with his medication and proper follow-up.  The 
psychiatrist also had expressed his misgivings about the 
veteran's desire to enter the service.  The preservice 
diagnosis was schizophrenic reaction, paranoid type. 

Also during the above hospitalization, the veteran underwent 
a Medical Board evaluation in February 1967, and it was 
determined that the approximate date of origin of the 
veteran's schizophrenic reaction, paranoid type, was 1966, 
and that this condition existed prior to service.  It was 
also determined that this condition was not permanently 
aggravated by service.   

Additional service medical records relate that in April 1967 
the veteran tried to cut his wrists, and he was admitted to a 
hospital in May 1967 for a Medical Board evaluation.  A 
Medical Board and a Physical Evaluation Board in June/July 
1967 resulted in a diagnosis of undifferentiated type 
schizophrenic reaction; it was determined that the condition 
pre-existed service but was aggravated during service; and in 
August 1967 the veteran was medically discharged from 
service, with severance pay, because of the disability.

By an August 1967 rating decision, the RO granted service 
connection, by aggravation, for schizophrenic reaction, 
undifferentiated type.  The RO noted the condition was 
currently 50 percent disabling, but deducted 30 percent for 
the preservice level of disability, resulting in a net 
compensation rating of 20 percent.

By an October 1968 rating decision, the RO reduced the 
evaluation for schizophrenia to 0 percent.  

By an April 1970 rating decision, the RO granted a temporary 
total rating based on hospitalization effective from February 
1970, and then assigned a 30 percent rating effective from 
April 1970, without reference to any deduction for pre-
existing symptoms.  The rating was reduced to 10 percent by 
an April 1971 rating decision, raised to 30 percent by a 
February 1972 rating decision, reduced to 10 percent by a 
January 1974 rating decision, and increased to 30 percent by 
a December 1978 rating decision.  None of these rating 
decisions referenced any deduction for preservice disability.

By a December 1981 rating decision, the RO concluded that the 
rating decision dated in April 1970 and all subsequent rating 
decisions were clearly and unmistakably erroneous in failing 
to deduct the evaluation of the veteran's preservice 
disability from present evaluations of his service connected 
disability.  The RO went on to conclude that the veteran's 
nervous condition was, at that time, 30 percent disabling, 
and deducting a 30 percent evaluation for preservice 
disability resulted in an evaluation of 0 percent for 
schizophrenia, effective from March 1982.  

This noncompensable evaluation for schizophrenia was 
confirmed by a December 1995 rating decision (which 
referenced a deduction of the 30 percent evaluation for pre-
existing disability).

VA outpatient records associated with the claims file reflect 
that in November 1997 the veteran stated that he was feeling 
pretty well in most respects, that he liked his job, and that 
he was getting along quite well with people.  He appeared 
pleasant, conversant, and in easy humor.  The veteran's 
Global Assessment of Functioning (GAF) score was noted to be 
70.  In February 1998, the veteran's psychological state was 
noted to be essentially the same as it had been in November 
1997.  In March 1998, the veteran indicated that he had a new 
job and that he was feeling good.  In April 1998, the veteran 
reported that his job was going well, but he did indicate 
annoyance with one of his fellow volunteer firemen who 
reportedly "rides" him.  By September 1998, the veteran 
reported that he was recently experiencing anxiety, 
irritability, and quick-temperedness.  He also reported 
staying up late.  In October 1998, the veteran complained 
about people at work, including a supervisor who was 
allegedly harassing him.  The veteran admitted to having 
violent thoughts but said he did not want to follow through.  
Later that month, he confirmed that he had no intent to harm, 
and it was noted that his hostile thoughts were not driven by 
psychotic processes.  The veteran demonstrated adequate humor 
and appeared to be free of psychosis or major affect.  These 
outpatient records also appear to reflect that the veteran 
had been taking medication for his symptoms throughout the 
treatment period.

In a March 1999 written statement, the veteran stated that he 
continued to get treatment at a VA outpatient clinic for his 
nervous condition, and that he wanted an increased rating.  

The veteran underwent a VA mental disorders examination in 
May 1999.  The examiner noted that the veteran's symptoms 
consisted of lability of mood, which ended up in temper 
outbreaks as well as occasional depression and periodic 
suicidal thoughts.  At times, his temper reportedly became so 
severe that he had threatened physical harm, or had murderous 
thoughts about people whom he had encountered.  The veteran 
had reportedly been involved in shouting and screaming 
matches, one apparently involving a VA physician whom the 
veteran thought was mistreating him.  In addition, the 
veteran reportedly had difficulty maintaining any sort of 
stable interpersonal relationships.  Friendships were 
reportedly brief and terminated with anger.  The veteran 
reported occasional hallucinations which were usually the 
voices of his deceased grandparents.  He reportedly had 
become extremely suspicious of people when some relatively 
trivial event occurred, and at times his suspiciousness 
became rather unrealistic and would border on delusional 
thinking.  

The examiner further noted that the veteran had been treated 
with antipsychotic medications until the last several years, 
when it seemed as if they were not doing much to help, and 
the veteran did just as well with antianxiety medications.  
More recently, the possibility of some form of atypical 
bipolar disorder existing led to the initiation of a mood 
stabilizer drug.  The veteran continued to take medication.  

The veteran reportedly had had an extremely erratic work 
history for many years.  He reportedly had attempted to run 
his own business for a number of years, but it had failed.  
The veteran had worked for numerous firms and individuals, 
and made frequent switches.  He obtained a job as an 
equipment operator with a state government transportation 
department approximately a year and a half ago, and this 
employment had continued to the time of the examination.  The 
veteran reported that he was in marked strife with people at 
work, and at times felt as if this job would not last long.  
He continued to live with his first wife and son.  He had 
reportedly tried a number of avocational activities, 
including participation in a volunteer fire company.  
However, interpersonal difficulties reportedly led to him 
distancing himself from that activity.  At present, the 
veteran related he had no avocational or recreational 
activities.  

Upon examination, the veteran was neatly dressed and groomed 
in casual attire.  He was entirely cooperative throughout the 
interview.  He answered questions with coherent and relevant 
information and offered spontaneous information.  There was 
no evidence of a formal thought disorder.  The veteran's 
hallucinatory-like experiences as well as borderline 
delusional thought processes existed, and waxed and waned in 
intensity, according to the examiner.  The veteran's speech 
was at times quite pressured and somewhat rambling.  His mood 
was neutral at the time of the interview.  He was oriented to 
all three spheres and showed no gross defect of memory.  His 
intelligence was judged as in the average range, and his 
judgment was deemed to be impulsive.

The May 1999 VA examiner noted that the veteran had never fit 
succinctly into a clear-cut diagnostic category.  The 
severity of his symptoms had warranted, according to the 
examiner, the estimation that it was a major psychiatric 
illness.  In a prior report, the examiner had elected to 
describe it as an atypical psychosis, which he felt remained 
a reasonable diagnosis.  More recently entertained, however, 
was the concept that the veteran's condition was a subtype of 
bipolar disorder.  At any rate, the examiner noted, the 
veteran's condition had existed over many years, and he was 
not suggesting that there was more than one psychiatric 
disorder.  The examiner estimated that the veteran's Global 
Assessment of Functioning score (GAF) was approximately 55, 
based upon severe and chronic difficulty in establishing any 
reasonable interpersonal relationships as well as an 
inability to maintain steady and reliable employment.  

By a June 1999 rating decision, the RO confirmed a 
noncompensable rating for schizophrenia.

In his June 1999 notice of disagreement, the veteran said 
that he was taking medications daily for his psychiatric 
disorder.  

By a July 1999 rating decision, the RO increased the rating 
for schizophrenia to 20 percent, effective from March 1999.  
This was based on a determination that the disorder was 
currently 50 percent disabling, from which 30 percent had to 
be subtracted for the preservice level of disability, 
resulting in a net compensation rating of 20 percent. 

In his substantive appeal filed in August 1999, the veteran 
maintained that a rating higher than 20 percent should be 
assigned for his schizophrenia.  He described problems he had 
working; noted he continued to be a volunteer fireman, which 
he had done for many years, although he also had problems 
with that activity; and he described difficulties in 
relationships with his wife and son.  The veteran related 
that a doctor told him he should be assigned a 50 percent 
rating.  
 
II.  Analysis

The veteran has asserted that the 20 percent rating for his 
service-connected psychiatric disability should be increased.  
The file shows that the RO has properly developed the 
evidence on the claim for an increased rating, and there is 
no further VA duty to assist the veteran with his claim.  
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
114 Stat. 2096 (2000).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The current rating criteria for the veteran's mental disorder 
are found in 38 C.F.R. § 4.130 (2000), including Code 9204 
for undifferentiated type schizophrenia.  The same rating 
criteria also apply to other types of mental disorders.  The 
rating criteria provide that a 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted if a mental disorder results 
in occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

In cases involving service connection based on aggravation of 
a preservice disability by active service, the rating will 
reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule.  If the degree of disability at 
the time of entrance into service is not ascertainable in 
terms of the schedule, no deduction will be made.  38 C.F.R. 
§§ 3.322(a), 4.22 (1967 and 2000). 

Putting aside, for the moment, the question of a possible 
deduction for the preservice level of disability, the Board 
finds that the current disability level of the veteran's 
schizophrenia is 50 percent.  

The medical evidence shows that the veteran has not been 
recently hospitalized for his mental condition, although he 
has received regular VA outpatient counseling for it and 
takes prescribed medication.  He reports having a short 
temper, sleeping difficulties, and difficulty getting along 
with family members and coworkers.  His GAF score has 
decreased from 70 in November 1997 to 55 in May 1999 (at his 
VA examination), reflecting a worsening in his symptoms since 
the time when a noncompensable rating was assigned.  At the 
same time, the veteran has recently maintained employment for 
at least a year and a half, although he has had intermittent 
difficulty with a supervisor and a coworker.  He also has 
worked many years as a volunteer fireman.  The veteran has 
appeared coherent and cooperative in treatment and 
examination.  He generally appears to function 
satisfactorily, with routine behavior, self-care, and normal 
conversation.  Moreover, it has been noted that the veteran 
remains married to his first wife, and apparently maintains 
contact (albeit contentiously at times) with his son.  

The recent medical evidence shows the veteran's 
schizophrenia, prior to deduction for preservice impairment, 
is productive of some occupational and social impairment with 
reduced reliability and productivity due to various symptoms; 
such is concordant with a 50 percent rating under Code 9204.  
He certainly has not exhibited the sort of symptoms (e.g., 
obsessional rituals, illogical speech, near-continuous panic 
or depression, unprovoked violence, neglectful of personal 
appearance and hygiene) which typify a 70 percent disability 
under Code 9204.  The findings are more consistent with the 
rating criteria for a 50 percent rating.  Thus, under the 
rating criteria, the Board finds that, prior to deduction for 
preservice disability, the veteran's schizophrenia is 50 
percent disabling.

As noted, when service connection for a disability is 
established based on service aggravation of a preservice 
condition, a deduction from the current rating must be made 
for the preservice level of disability.  The initial rating 
decision in 1967 found that the veteran's schizophrenia was 
30 percent disabling before service; the veteran did not 
appeal such determination and it became final.  38 U.S.C.A. 
§ 7105.  The rating criteria in effect at that time were 
found in 38 C.F.R. § 4.132, Code 9204 (1967).  Those rating 
criteria provided that a 100 percent rating is assigned when 
there are active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
complete social and industrial inadaptability.  A 70 percent 
rating is assigned with lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability.  A 50 percent rating is when there is 
considerable impairment of social and industrial 
adaptability.  A 30 percent rating is assigned when there is 
definite impairment of social and industrial adaptability.  A 
10 percent rating is assigned when there is slight impairment 
of social and industrial adaptability.  A noncompensable 
rating is assigned when psychosis is in full remission.  Id. 

The pertinent evidence reflects that the veteran was seen by 
a private psychiatrist on six occasions in the months leading 
up to his entrance into active duty (including the day before 
he entered active duty).  He was diagnosed before service as 
having schizophrenia and was placed on medications.  
Hospitalization was apparently recommended but refused.  At 
that time, the veteran spoke under great pressure, and 
expressed hostility towards family members and teachers, 
apparently with homicidal coloring.  Loosening of 
association, inappropriate affect, and ideas of reference 
were also present.  While the veteran reportedly made some 
clinical improvement, it was evident that his adjustment was 
marginal and that proper follow-up was required.  The private 
psychiatrist, in diagnosing the veteran as having 
schizophrenia, also expressed his misgivings about the 
veteran's desire to enter the service.  Indeed, after the 
veteran entered active duty in late July 1966, he began to 
receive treatment for psychiatric symptoms by early August 
1966, and treatment continued for the remainder of service.

This evidence clearly reflects that the veteran had, at the 
very least, definite social and industrial impairment from 
his schizophrenia prior to entrance into service.  Such 
warrants a 30 percent rating for the preservice level of 
disability from schizophrenia.

In sum, while the veteran's schizophrenia is currently 50 
percent disabling, a 30 percent rating must be deducted for 
the preservice level of the condition, resulting in a net 
compensation rating of 20 percent.

As the preponderance of the evidence is against the veterans 
claim, the benefit-of the-doubt rule does not apply, and the 
claim for a rating in excess of 20 percent for schizophrenia 
must be denied.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990). 


ORDER

An increased rating for schizophrenia is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 


